          Case 1:19-cv-01746-JEB Document 20 Filed 07/16/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF COLUMBIA


 MAHTAB ARSANJANI, et al.,

                Plaintiffs,

         v.                                            1:19-cv-01746 (JEB)

 THE UNITED STATES OF AMERICA, et
 al.,

                Defendants.


           DEFENDANTS MOTION TO EXTEND THE SCHEDULING ORDER

        Defendant the District of Columbia (the District) moves this Court, pursuant to Fed. R.

Civ. P. 6(b)(1)(A) and LCvR 7(m), to enlarge the entire scheduling order in this matter by ninety

days.

        The basis for this Motion is provided in the accompanying brief. Also attached is a

proposed Order.

July 16, 2020                                Respectfully Submitted,

                                             KARL A. RACINE
                                             Attorney General for the District of Columbia

                                             CHAD COPELAND
                                             Deputy Attorney General
                                             Civil Litigation Division

                                             /s/ Michael K. Addo
                                             MICHAEL K. ADDO [1008971]
                                             Chief, Civil Litigation Division Section IV

                                             /s/ Benjamin E. Bryant
                                             BENJAMIN E. BRYANT [1047632]
                                             Assistant Attorney General
                                             Civil Litigation Division Section IV
          Case 1:19-cv-01746-JEB Document 20 Filed 07/16/20 Page 2 of 6




                                             441 Fourth Street, NW, Suite 630 South
                                             Washington, D.C. 20001
                                             202-724-6652 (phone)
                                             202-730-0624 (fax)
                                             benjamin.bryant@dc.gov

                                             /s/ John J. Bardo
                                             JOHN J. BARDO [1655534]
                                             Assistant Attorney General
                                             441 4th Street, NW, Suite 630 South
                                             Washington, DC 20001
                                             202-724-6534 (phone)
                                             John.Bardo@dc.gov

                                             Counsel for defendant



                                    LCvR 7(m) Certification

       I hereby certify that the undersigned contacted Plaintiff’s Counsel via email prior to filing

this motion. Plaintiff does not object to the relief sought herein. Undersigned counsel also

contacted Co-Defendant’s Counsel and Co-Defendant Consents.

                                      /s/ John J. Bardo
                                      JOHN J. BARDO
                                      Assistant Attorney General




                                                 2
          Case 1:19-cv-01746-JEB Document 20 Filed 07/16/20 Page 3 of 6




                           UNITED STATES DISTRICT COURT FOR
                               THE DISTRICT OF COLUMBIA


 MAHTAB ARSANJANI, et al.,

                  Plaintiffs,

        v.                                             1:19-cv-01746 (JEB)

 THE UNITED STATES OF AMERICA, et
 al.,

                  Defendants.



MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT’S
          MOTION TO EXTEND THE SCHEDULING ORDER

       Defendant the District of Columbia (the District) respectfully moves this Court, pursuant

to Fed. R. Civ. P. 6(b)(1)(A), and LCvR 7(m), for an order enlarging the entire scheduling order

by ninety days.

       Federal Rule of Civil Procedure 6(b)(1)(A) provides that “[w]hen an act may or must be

done within a specific time, the court may, for good cause, extend the time: (A) with or without

motion or notice … or if a request is made, before the original time or its extension expires ….”

The District avers that the reasons set forth below constitute good cause to grant this motion. See

Mann v. Castiel, 681 F.3d 368, 375 (D.C. Cir. 2012) (explaining that good cause simply “means

a valid reason for delay”).

       Discovery is ongoing. The District will schedule Independent Medical Exam (IME) of

Plaintiff and will designate additional experts as needed. The ongoing public health emergency

has made it difficult to schedule the IME, and has complicated the various aspects of discovery,

including but not limited to meetings with witnesses and scheduling depositions. The District
           Case 1:19-cv-01746-JEB Document 20 Filed 07/16/20 Page 4 of 6




expects to receive Plaintiff’s paper discovery answers shortly. The District also plans to depose

Plaintiff as well as Plaintiff’s expert witnesses and may need to depose additional fact witnesses.

         The District therefore requests that the scheduling order be amended as follows to allow

for the completion of discovery:

 Event                              Current deadline                 Proposed deadline

 Opponent’s Expert Report           July 30, 2020                    October 28, 2020

 Rebuttal Expert Reports            August 17, 2020                  November 16, 2020

 Close of Discovery                 September 18, 2020               December 17, 2020



         The District contends that neither the parties nor this Court will be prejudiced or

inconvenienced by the granting of this motion.

                                          CONCLUSION

         For the foregoing reasons, the District requests that the Court extend the scheduling order

for ninety days.

July 16, 2020                                  Respectfully Submitted,

                                               KARL A. RACINE
                                               Attorney General for the District of Columbia

                                               CHAD COPELAND
                                               Deputy Attorney General
                                               Civil Litigation Division

                                               /s/ Michael K. Addo
                                               MICHAEL K. ADDO [1008971]
                                               Chief, Civil Litigation Division Section IV

                                               /s/ Benjamin E. Bryant
                                               BENJAMIN E. BRYANT [1047632]
                                               Assistant Attorney General
                                               Civil Litigation Division Section IV
                                               441 Fourth Street, NW, Suite 630 South


                                                    2
Case 1:19-cv-01746-JEB Document 20 Filed 07/16/20 Page 5 of 6




                           Washington, D.C. 20001
                           202-724-6652 (phone)
                           202-730-0624 (fax)
                           benjamin.bryant@dc.gov

                           /s/ John J. Bardo
                           JOHN J. BARDO [1655534]
                           Assistant Attorney General
                           441 4th Street, NW, Suite 630 South
                           Washington, DC 20001
                           202-724-6534 (phone)
                           John.Bardo@dc.gov

                           Counsel for defendant




                              3
          Case 1:19-cv-01746-JEB Document 20 Filed 07/16/20 Page 6 of 6




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 MAHTAB ARSANJANI, et al.,

                Plaintiffs,

        v.                                           1:19-cv-01746 (JEB)

 THE UNITED STATES OF AMERICA, et
 al.,

                Defendants.


                                    PROPOSED ORDER

       Upon Consideration of Defendant’s Motion to Extend and the entire record herein, it is

this ___ day of ______, 2020 ORDERED that the Defendant’s motion is GRANTED for the

reasons stated therein.


       SO ORDERED


                                                          ______________________________
                                                          Hon. James E. Boasberg
                                                          United States District Court Judge
